UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DAVID TURNER, a/k/a Michael David Bunch,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:07-cr-00040-AWA-TEM-1; 2:12-cv-00468-AWA)


Submitted:   March 25, 2014                  Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael David Turner, Appellant Pro         Se.    Benjamin L. Hatch,
Assistant  United  States  Attorney,         Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      David    Turner        seeks   to     appeal     the   district

court’s order dismissing his successive 28 U.S.C. § 2255 (2012)

motion because Turner failed to obtain prefiling authorization

from this court.          The order is not appealable unless a circuit

justice    or    judge   issues    a   certificate        of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Turner has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense    with       oral   argument      because       the      facts    and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3